Name: Commission Regulation (EC) No 45/2003 of 10 January 2003 correcting Regulation (EEC) No 1274/91 introducing detailed rules for implementing Regulation (EEC) No 1907/90 on certain marketing standards for eggs
 Type: Regulation
 Subject Matter: animal product;  marketing
 Date Published: nan

 Avis juridique important|32003R0045Commission Regulation (EC) No 45/2003 of 10 January 2003 correcting Regulation (EEC) No 1274/91 introducing detailed rules for implementing Regulation (EEC) No 1907/90 on certain marketing standards for eggs Official Journal L 007 , 11/01/2003 P. 0060 - 0060Commission Regulation (EC) No 45/2003of 10 January 2003correcting Regulation (EEC) No 1274/91 introducing detailed rules for implementing Regulation (EEC) No 1907/90 on certain marketing standards for eggsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1907/90 of 26 June 1990 on certain marketing standards for eggs(1), as last amended by Regulation (EC) No 5/2001(2), and in particular Article 10(3) and Article 20(1) and (4) thereof,Whereas:(1) The text of the Italian version of Article 12(4) of Commission Regulation (EEC) No 1274/91(3), as amended by Regulation (EC) 1651/2001(4), is incorrect. The Italian version should therefore be corrected.(2) According to the last amendment of Regulation (EEC) No 1274/91 the farming methods may be indicated on all eggs and not only on eggs of Grade "A". The Swedish version should therefore be corrected accordingly.(3) Farming methods may be indicated on all packs containing eggs and not only on small packs. The Dutch version should therefore be corrected accordingly.(4) The measurements provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 1274/91 is corrected as follows:1. for the Italian version only:in Article 12(4) the words in brackets "(entro un raggio di 20 km dal centro di imballaggio e)" shall be deleted;2. for the Swedish version only:in Article 18(1), third line, the words "av klass 'A'" and "sÃ ¥dana" shall be deleted;3. for the Dutch version only:in Article 18(1), second line, the term "kleine" shall be deleted.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 January 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 6.7.1990, p. 5.(2) OJ L 2, 5.1.2001, p. 1.(3) OJ L 121, 16.5.1991, p. 11.(4) OJ L 220, 15.8.2001, p. 5.